DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed May 18, 2022 is acknowledged.

Response to Amendment
Claim 1 has been canceled.  Claims 2-19 are new.  
Claims 2-19 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Ridsdale on September 8, 2022.

The application has been amended as follows: 
Please amend Claim 2 to read as follows:
2.	A non-transitory computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive by a price server of a gateway a first market information message from an electronic exchange over a first network, wherein the first market information message is related to a tradeable object being traded at the electronic exchange;
generate by a market update manager of the price server of the gateway a first market update message, wherein the first market update message is based on the first market information message and a first price coalescing interval, wherein the first price coalescing interval specifies a first frequency at which market update messages are sent;
send by the price server of the gateway the generated first market update message to a client entity over a second network;
determine by the market update manager of the price server of the gateway a new frequency market data is received over the first network from the electronic exchange conforms to a defined frequency;
determine by the market update manager of the price server of the gateway, in response to determining the new frequency conforms to the defined frequency, an updated frequency associated with the defined frequency, wherein the updated frequency is lower than the first frequency;
receive by the price server of the gateway a second market information message from the electronic exchange over the first network, wherein the second market information message is related to the tradeable object;
generate by the market update manager of the price server of the gateway a second market update message, wherein the second market update message is based on the second market information message and a second price coalescing interval, wherein the second price coalescing interval specifies a second frequency at which market update messages are sent, wherein the second frequency is equal to the updated frequency; and
send by the price server of the gateway the second market update message to the client entity over the second network.


Please amend the first paragraph on page 2 of the Specification (under the section “CROSS REFERENCE RELATED APPLICATIONS”) to read as follows:

This application is a continuation of U.S. Patent Application No. 16/941,003, filed July 28, 2020, now U.S. Patent No. 11,334,944, which is a continuation of U.S. Patent Application No. 16/217,910, filed December 12, 2018, now U.S. Patent No. 10,776,872, which is a continuation of U.S. Patent Application No. 14/048,010, filed October 7, 2013, now U.S. Patent No. 10,185,990, which is a continuation of U.S. Patent Application No. 13/451,372, filed April 19, 2012, now U.S. Patent No. 8,583,541, which is a continuation of U.S. Patent Application No. 13/109,633, filed May 17, 2011, now U.S. Patent No. 8,301,546, which is a continuation of U.S. Patent Application No. 12/977,020, filed December 22, 2010, now U.S. Patent No. 7,970,697, which is a continuation of U.S. Patent Application No. 12/830,790, filed July 6, 2010, now U.S. Patent No. 7,882,018, which is a continuation of U.S. Patent Application No. 11/415,450, filed May 1, 2006, now U.S. Patent No. 7,783,559, which is a continuation of U.S. Patent Application No. 11/023,685, filed December 28, 2004, now U.S. Patent No. 7,783,558, the contents of each of which are fully incorporated by reference for all purposes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a product and system to: receive by a price server of a gateway, first market information from an electronic exchange; generate by a market update manager of the price server a first market update message, where the first message is based on a first price coalescing interval that specifies a first frequency; send by the price server of the gateway the message to a client entity; determine by the market update manager of the price server of the gateway a new frequency market data is received conforms to a defined frequency; determine an updated frequency associated with the defined frequency, where the updated frequency is lower than the first frequency; receive a second market information message; generate a second market update message based on the second market information message and a second price coalescing interval that specifies a second frequency; and send the second market update message to the client.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2003/0069834 to Cutler et al. Cutler et al. teaches a server between a client station and a data source. However, Cutler et al. falls to teach the gateway of the instant application receiving and defining a market frequency.
US Patent No. 7552077 to Schlueiter et al. is also close prior art in that it teaches a gateway and exchange, where traders subscribe to service levels (e.g. T1 lines) and receive price data that corresponds to their connection speed. However, Schluetter et al. is directed at coalescing data according to a service level, and is not based on a defining events such as frequency and conforms to a defined frequency.
Regarding 35 USC 101
The claims recite a product and system that includes tradeable objects.  However, even if the claims were considered to recite abstract elements, they recite a practical application and significantly more.  The claims recite a gateway that includes an update manager at a price server used to provide first and second message information to a client entity based on frequency information and conformance to a defined frequency, determined by an update manager of a price server of a gateway. This is considered both a practical application and significantly more as it improves a technical problem of network bandwidth or client processing capabilities with a technical solution (e.g. pp. 4-5 of specification).
Dependent claims 3-10 and 12-19 are allowed for the reasons indicated above for the independent claims 2 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693